Citation Nr: 0203420	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  00-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
amputation of hammertoe of the metatarsophalangeal joint of 
the left fifth toe, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
amputation of hammertoe of the metatarsophalangeal joint of 
the right fifth toe, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from November 1961 to August 1962.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO), which granted increased 
ratings of 10 percent for the disabilities on appeal.  In 
February 2001, the Board remanded the case to the RO for 
further development. 

After further evidentiary development by the RO, the case is 
returned to the Board for appellate consideration.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's postoperative amputation of hammertoe of 
the metatarsophalangeal joint of the left fifth toe is 
manifested by severe disability. 

3.  The veteran' postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the right fifth toe is 
manifested by severe disability. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no greater, for postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the left fifth toe are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for a disability rating of 30 percent, but 
no greater, for postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the right fifth toe are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing VA regulations on the veteran's claims.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West Supp. 
2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA and private treatment records.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient 
treatment have been associated with the claims folder.  In 
addition, private medical records have been associated with 
the claims folder.  As VA has secured all medical records 
that the veteran has identified as pertinent to his claim, 
VA's duty to assist the claimant in this regard is satisfied.  
See 38 U.S.C.A. § 5103A.  

The veteran has been afforded VA examination in conjunction 
with his claim addressing the severity of his service 
connected foot disorders.  Accordingly, those aspects of the 
"duty to assist" are satisfied.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In 
particular, by letter dated in April 2001, the RO informed 
the veteran of the changes in the law brought about by the 
VCAA.  Accordingly, the Board finds that the requirements set 
forth in the VCAA with regard to notice and development of 
the veteran's claim have been satisfied and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

The veteran claims that he has suffered an increase in the 
severity of these service-connected postoperative amputations 
of hammertoes of the right and left fifth metatarsophalangeal 
joint.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities 
(Schedule), which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for postoperative amputation of hammertoes 
of the right and left fifth toes was granted in July 1991 
with a noncompensable evaluation assigned for each foot, 
effective in March 1991.  This decision was based on service 
medical records that revealed that in August 1958 the veteran 
complained of calluses on his small toes.  An apparent 
deformity secondary to prolonged pressure from ill fitting 
footwear was noted.  The veteran was noted to also have a 
congenital hammertoe of both small toes.  It was deemed 
necessary to amputate both small toes at the metatarsal 
phalangeal (MTP) joint.  The evidence shows that the veteran 
recovered well after surgery and returned to duty.  
Subsequent service medical records are silent for any further 
complaints or treatment related to this procedure.  

Although, the veteran's hammer toe conditions were considered 
congenital and existed prior to his entry into active duty, 
he served on active duty for over a year prior to the 
amputations.  It was apparent that his active service 
aggravated these preexisting conditions.  Accordingly, 
service connection was established.  A noncompensable 
evaluation was assigned as the evidence did not show further 
treatment since the veteran was released from active duty.   

VA outpatient treatment records from June 1997 to July 1997 
were obtained.  However these records do not show any 
treatment or complaint related to his service connected foot 
disorders.  

In July 1997, the veteran was afforded a VA foot examination.  
The veteran complained of an inability to stand for more than 
30 minutes before experiencing pain in his feet.  The 
examiner noted that the veteran's residual surgical scars 
were well healed and no swelling of his feet was noted.  His 
appearance, function, and gait were noted to be normal.  The 
examiner indicated that there were no secondary skin and 
vascular changes.  Diagnosis was status post amputation of 
the fifth toe in both feet, no other finding.

Another VA foot examination was conducted in June 1999.  The 
veteran indicated that he had not received any physical 
therapy for his feet after initial treatment during active 
service.  Present complaints included pain along the 
amputation sites and difficulty standing or walking for any 
period of time.  In addition, the veteran related swelling 
and redness at the amputation sites.  His pain was relieved 
with over-the-counter Tylenol.  The veteran stated that it 
was uncomfortable to wear shoes and to walk barefooted on 
carpet due to pain at the amputation sites.  The examiner was 
unable to ascertain if the veteran's daily activities were 
adversely affected by the veteran's pain.  He did not wear 
any special shoes, shoe inserts, or braces; however, he 
walked with the assistance of a cane.  Vascular examination 
revealed palpable pedal pulses of both feet, although 
subjective grading was 1/4 dorsalis pedis pulse. The veteran's 
skin was normal in appearance and color.  The veteran's 
residual scars were well healed with no evidence of keloid 
formation.  There was localized reactive erythema at the 
amputation sites when compared to the rest of the skin.  When 
the veteran stood, he tended to rotate to the lateral outside 
aspect of both feet, causing excessive pressure on the fifth 
metatarsal head.  Pain was noted with direct pressure to the 
amputation site, especially along the medial and plantar 
aspects of the fifth metatarsal head.  The examiner did not 
believe that the veteran was in need of a prosthetic device 
for his amputations. 

Thereafter, the RO issued a July 1999 rating action that 
increased the disability rating for each service connected 
foot disability to 10 percent disabling effective March 31, 
1999, the date that the veteran filed an informal claim for 
an increased rating.  The veteran perfected a timely appeal 
of the assignment of this disability evaluation contending 
that his service connected foot disabilities are more severe 
than presently evaluated.  

At a hearing before RO hearing personnel in February 2000, 
the veteran complained of constant daily pain and swelling in 
his feet due to his amputations.  He used extra strength 
Tylenol to relieve his pain.  He also complained of cramping 
in his feet.  He was limited in the distance he could walk as 
he had to walk from the inside of his foot to take pressure 
off the amputation sites.

VA outpatient treatment records from November 1999 to May 
2000 show treatment for various complaints to include routine 
diabetes mellitus foot care.  A March 2000 VA outpatient 
treatment record indicates that the veteran had inquired 
about orthopedic shoes that his VA podiatrist was to order.  
The record indicates that the order could not be located and 
the veteran was advised to keep his next scheduled 
appointment in April 2000.

Private medical records dated from November to December 2000 
show that the veteran had noninsulin dependent diabetes with 
recurrent left great toe ingrown toenail.  A partial nail 
removal was performed.    

In light of the presence of nonservice connected foot 
problems, in February 2001, the Board remanded the case to 
the RO for another examination to ascertain the severity of 
the veteran's symptoms that were attributable solely to his 
service connected disabilities.  

In June 2001, the veteran was afforded a VA examination 
pursuant to the Board's remand.  The veteran complained of an 
increase in foot pain over the last 5-6 years.  He reported 
that he took 500 mg of Tylenol three times a day which 
relieved approximately 40 percent of his pain.  He also 
reported a 10 year history of diabetes mellitus with constant 
foot pain that necessitated the use of special shoes.  
Neurological examination was within normal limits with the 
exception of pain with direct pressure over the fifth 
metatarsal head of both feet.  There was localized reactive 
erythema at the plantar aspect of both fifth metatarsal heads 
which the examiner noted indicated excessive pressure in this 
area.  He had non-palpable dorsalis pedis pulses.  Capillary 
filling time with within normal limits bilaterally.  The 
examiner noted that the veteran's shoe inserts showed 
excessive pressure within the lateral column of both feet.  
There was "indignation" of the fifth metatarsal head with the 
inserts of both shoes.  The examiner noted that the veteran 
had pain when attempting to rise on the toes of both feet at 
the level of the fifth metatarsal head.  The veteran tended 
to rotate outward on his feet.  The examiner noted that the 
veteran's apparent excessive pressure of the lateral column 
of both feet was indicative of intrinsic muscle compensation 
due to the amputation of the fifth toes of both feet.  In 
addition to his service connected foot disabilities, the 
examiner noted that his foot pain was caused by peripheral 
vascular disease of each digit.  

For foot injuries other than those listed under Diagnostic 
Codes 5279 to 5283, severe disability is assigned a 30 
percent evaluation, moderately severe disability is assigned 
a 20 evaluation, and moderate disability is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The Board notes that the veteran's postoperative amputation 
of hammer toes of the right and left fifth 
metatarsophalangeal joints have been evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5310 (2001).  Under Diagnostic 
Code 5310, a 30 percent evaluation is warranted for a severe 
injury to the plantar muscles of Muscle Group X, and a 20 
percent evaluation is warranted for either a moderately 
severe injury of the plantar muscles or a severe injury.  In 
the present case, the veteran has a decrease in muscle 
strength due to excessive pain on the outside of his feet 
caused by his amputations.  However, severe disability of 
muscles under Diagnostic Code 5310 contemplates a type of 
injury consistent with a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  As the veteran's present 
foot disabilities do not fit the type of injury contemplated 
under Diagnostic Code 5310, the Board finds that Diagnostic 
Code 5284 is more adequately approximates the veteran's 
present foot disabilities.

Although the veteran's disabilities may be rated under 
various diagnoses as an amputation of the fifth toes or as 
injuries of the feet, the Schedule instructs the evaluator to 
avoid pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2001).  The Court has stated 
that, implicit within the language of 38 U.S.C. § 1155 is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  Such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

As the June 2001 VA examination showed excessive pain due to 
his service connected foot disabilities, the RO issued a July 
2001 rating action that increased the disability evaluation 
for each foot to 20 percent effective March 31, 1999. 
Although an increased rating of 20 percent was assigned, a 30 
percent schedular evaluation is available under the pertinent 
diagnostic criteria.  38 C.F.R. § 4.73, Diagnostic Code 5310 
(2001).  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

After careful evaluation of the clinical findings presented 
in this case, the Board concludes that the degree of pain and 
deformity currently manifested, which a VA physician has 
indicated causes quite excessive pain on the outside of the 
foot causing decrease in intrinsic muscle strength of both 
feet.  The Board notes that this VA podiatrist is also the 
veteran's treating physician and therefore has an intimate 
knowledge of the severity of the veteran's present foot 
disorders.  Although the Board is not bound by a treating 
physician rule, we conclude that in this case, the 
professional in the best position to understand the degree of 
the veterans impairment rests with the VA podiatrist who has 
extensive knowledge of him.  Therefore, under the provisions 
of 38 C.F.R. § 4.7, the Board finds that the veteran's 
residuals of amputations of the right and left fifth 
metatarsophalangeal joints foot warrants a 30 percent rating, 
which is the highest assignable, under Diagnostic Code 5284.  
Inasmuch as the appellant has neither clawfoot nor flatfoot 
associated with his left foot disability, the Board is unable 
to identify a basis to assign a rating greater than 30 
percent under any other Diagnostic Code.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complains of pain and swelling in his feet, 
the Board does not find that such pain and swelling has 
resulted in functional impairment in excess of that 
contemplated in the 30 percent evaluation already assigned 
for severe foot disability.  Despite his complaints of pain, 
he does not require the use of braces or prosthetic devices 
other than the use of a cane.  While he requires special 
footwear, the evidence shows that the use of this footwear is 
necessitated by his diabetic condition.  Hence, the Board 
does not find that a higher disability evaluation in excess 
of 30 percent is warranted for either the veteran's 
postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the left fifth toe or his 
postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the right fifth toe on the basis 
of functional impairment.  

	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent disability evaluation for is granted for 
postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the left fifth toe, subject to 
the laws and regulations governing the payment of VA 
benefits.   

A 30 percent disability evaluation is granted for 
postoperative amputation of hammertoe of the 
metatarsophalangeal joint of the right fifth toe, subject to 
the laws and regulations governing the payment of VA 
benefits.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

